Citation Nr: 1730296	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-09 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected left foot pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1991 to December 2011.

This matter comes before the board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the benefits Delivery at Discharge (BDD) program.  The claims are currently under the jurisdiction of the RO in Cheyenne, Wyoming. 

The Veteran was afforded a video conference hearing, conducted by the undersigned Veterans Law Judge (VLJ), in October 2014.  A transcript of the hearing is located in the Veteran's electronic claims folder.

This matter was previously before the Board in March 2015 and was remanded for further development.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a left knee condition, to include as secondary to service-connected left foot pes planus.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to service-connected left foot pes planus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2015 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran seeks service connection for a left knee condition, to include as secondary to service-connected left foot pes planus. 

The Veteran's service treatment records (STRs) include complaints of pain but do not reveal any diagnosis of a left knee condition.  Treatment records from July 2006 noted intermittent knee pain and increased popping knees however no other abnormalities were noted.  While in-service the Veteran sought treatment at a private medical facility in Billings, Montana from November 2008 to January 2009 concerning his right knee, however there was no mention of a condition with his left knee during these treatments and assessments.

The Veteran's separation examination, conducted in July 2011, indicates knee trouble that the Veteran explained as knee pain and "instability of knee" but did not clarify which knee lacked stability.  He did indicate that he was given a knee brace for his left knee "two weeks ago" however a Magnetic Resonance Imaging (MRI) showed the knee was within normal limits.

A VA examination conducted in November 2011 noted there was no diagnosis for either knee.  X-rays and examination were noted to be negative for objective findings or objective evidence of current problems.  

VA treatment records from March through December 2013 provide treatment concerning the right knee but not the left knee.

A February 2014 VA examination noted diagnoses of partial ACL tear in the right knee and bilateral arthralgia which the examiner opined were at least as likely as not incurred in or caused by service.  As rationale the examiner opined that there was documented evaluation and treatment of knee pain, unspecified as to which knee, during his military career.  The examiner also identified the jumps the Veteran went through as an airborne qualified soldier as a source of excessive stress to the major weight bearing joints.

An MRI was conducted in February 2014 on the Veteran's left knee.  The report indicated minimal degenerative spurring along the medial femoral condyle.  Spacing in the joint was maintained and no joint effusion or bony abnormalities were evident. 

A separate February 2014 VA examination included a diagnosis of bilateral pes planus.  The examiner's opinion was that the Veteran's left foot pes planus was at least as likely as not related to service.  Service connection for left foot pes planus was granted in a February 2014 RO rating decision.

In October 2014 the Veteran testified before the undersigned VLJ.  The testimony confirmed that the only current diagnosis associated with the Veteran's left knee was arthralgia, which in layman's terms is pain.  The Veteran also testified that a physical therapist noted that his knee problems could be systemic from having collapsed arches.

Pursuant to the Board remand, the Veteran was afforded a VA examination for his left knee August 2015.  The examiner reviewed the record and included examinations of the knee and feet.  Diagnoses related to the left knee were age-related osteophyte or spurring along medial femoral condyle without any evidence of joint space narrowing and bilateral knee pain.  The examiner noted the Veteran's report that knee pain dated from the 1990's, right worse than left.  He did not recall seeking treatment for left knee complaints. 

The examiner provided a negative opinion as to whether a left knee disability was directly due to service for several reasons, including a lack of treatment for the left knee, despite being treated and complaining of problems in the right knee, and no diagnostic abnormalities were found on x-ray at separation.  The examiner further noted that while the Veteran notes pain on current examination, there is "nothing else objectively found aside from the minor spurring on 2014 x[-]ray, which is solely caused by the aging process."  As for whether any left knee problem is caused or aggravated by service-connected left foot pes planus, the examiner noted that there is no objective evidence of pes planus and the Veteran's feet do not limit his function.  "By his own report, his feet do not really bother him."  In support of this conclusion the examiner provided that she objectively examined the Veteran's feet and found no pes planus of the left foot and only mild arch loss in the right.  Further examination of the feet revealed no pronation of the left and no abnormal heel valgus or Achilles bowing.   The examiner also requested bilateral weight bearing x-rays of both feet with the specific request that the radiologist comment on any presence and severity of pes planus with none reported as a result.

The examiner reiterated her opinion and rationale concerning the secondary to pes planus issue in an addendum opinion dated October 2015. 

The Board finds that service connection for a left knee condition, to include as secondary to left foot pes planus is not warranted because the Veteran does not have a current disability.  "[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In viewing the medical evidence in its entirety there is no evidence of a diagnosis or identification of any particular left knee condition other than arthralgia (pain), crepitus, and minor spurring.  Pain is clearly the dominant left knee issue that the Veteran has reported since service but the multiple MRIs and VA treatments and examinations have not identified any diagnosable underlying condition.  Furthermore, the in-service and post-service treatments have been focused on the right knee.  As for the other two left knee identified issues, crepitus and minor spurring, the August 2015 VA examiner provided a competent and credible opinion that these were not entitled to service connection because crepitus is present even in normal knees and the minor spurring was attributed solely to the aging process.

The Board acknowledges the February 2014 positive VA opinion regarding service connection of the left knee; however, the only diagnosis related to the left knee was arthralgia.  

Since there is no currently diagnosed left knee disability, service connection would not be warranted on a secondary basis.  

The only other evidence in the record concerning whether the Veteran has a diagnosed left knee disability are the Veteran's own statements.  There is no categorical requirement that medical evidence be used to establish a diagnosis or etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, here the Board finds that the Veteran's lay opinion is outweighed by the VA examiners' opinions which were based on complete physical examinations and included the medical professionals' opinions and rationale.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

As the preponderance of the evidence is against a finding that the Veteran has a current left knee disability, service connection is denied.


ORDER

Entitlement to service connection for a left knee condition, to include as secondary to service-connected left foot pes planus is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


